EXHIBIT 10.2




ODEON LIMITED
Level Six
One Cathedral Square
Jules Koenig Street
Port-Louis, Republic of Mauritius

 
8th January 2008


India Globalization Capital, Inc.
4336 Montgomery Avenue Bethesda, 
MD 20814


Techni Bharathi Limited
By pass road
Edappally
Kochi
682 024 India




Dear Sirs,


Re: Share Purchase Agreement dated 21stday of September, 2007 (“Agreement”)
entered into between Odeon Limited (“Seller”) and IndiaGlobalization Capital,
Inc. (“Buyer”) in respect of 5 million convertible preference shares in Techni
Bharathi Limited(“TBL” or “the Company”)
 
Unless otherwise expressly provided herein, all capitalised words and
expressions used herein shall have the same meaning ascribed to them
respectively under the Agreement.


We refer to the above matter and in particular clause 4.1 of the Agreement which
provides that the Completion Date shall be a date not later than 15 days from
the fulfilment of the conditions precedent (as set out in clause 3.1 of the
Agreement) and in any event shall not be later than 31stJanuary 2008, unless
mutually extended.


At the Buyer’s request and the request of TBL, we are agreeable to extend the
Completion Date to a date not later than 30thApril 2008, subject to and
conditional upon the following:-


(1)  
that the Company and the Buyer shall agree that the proceeds payable by the
Buyer to the Company for the subscription by the Buyer of the shares in the
Company pursuant to the Share Subscription Agreement made between the Buyer, TBL
and the Promoters shall be used to settle the indebtedness of TBL to SAAG RR
Infra Limited (“SAAG”) in the sum of Rupees One crore sixty lakhs thirty four
thousand seven hundred and fifty only (Rs 1,60,34,750/-) (“SAAG
Debt”);(confirmed by Saag RR Infra Limited, attached as schedule 4 of amendment
agreement)



(2)  
that we shall be entitled not to complete or to delay the completion of our sale
of the Shares to the Buyer if the SAAG Debt has not been fully settled by TBL.





(3)  
that the extension to 30thApril 2008 shall be the final extension and in the
event that the Agreement is not completed by then, we shall be entitled to
terminate the Agreement without liability to you and we shall further be
entitled to covert the Shares into ordinary shares in TBL;







 
 

--------------------------------------------------------------------------------

 


Please confirm that you are agreeable to the matters set out in (1) to (3) [both
inclusive] above. If you are so agreeable, please sign at the relevant places
below and return to us thereafter.  Please note that our extension of the
Completion Date is subject to your agreement of the above and our receiving from
you the duly signed acknowledgement hereof.




Yours faithfully,
ODEON LIMITED






Ben Lim Choon Kee






We, India Globalization Capital, Inc. and Techni Bharathi Limited hereby confirm
our agreement to the matters set out in this letter.






_______________________________________
India Globalization Capital, Inc.
Ram Mukunda
CEO








_______________________________________
Techni Bharathi Limited
Jortin Antony
Managing Director